Exhibit 10.1

 

FOURTH SUPPLEMENTAL INDENTURE

 

This FOURTH SUPPLEMENTAL INDENTURE (the “Fourth Supplemental Indenture”) is
dated as of December 31, 2008, between O’Reilly Automotive, Inc., a Missouri
corporation, CSK Auto Corporation, a Delaware Corporation, CSK Auto, Inc., an
Arizona corporation (the “Company”), CSKAuto.com, Inc., a Delaware corporation,
and The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”).

 

WHEREAS, the parties hereto are parties to an Indenture, dated as of
December 19, 2005, as amended and supplemented by the First Supplemental
Indenture (the “First Supplemental Indenture”) dated as of December 30, 2005,
the Second Supplemental Indenture, dated as of July 27, 2006 (the “Second
Supplemental Indenture”) and the Third Supplemental Indenture, dated as of
July 11, 2008 (the “Third Supplemental Indenture”) (together with the First
Supplemental Indenture, the Second Supplemental Indenture and the Third
Supplemental Indenture, the “Indenture”), pursuant to which the Company issued
its 4 5/8% (as increased to 6¾% by the Second Supplemental Indenture)
Exchangeable Senior Notes due 2025 (the “Notes”);

 

WHEREAS, Section 10.01(f) provides that the parties to the Indenture may enter
into indentures supplemental thereto to modify the Indenture to correct any
inconsistency or otherwise defective provision contained therein so long as such
action will not adversely affect interests of holders;

 

WHEREAS, the parties to the Indenture desire to amend the Third Supplemental
Indenture to correct the definition of Exchange Rate therein;

 

WHEREAS, such correction does and will not adversely affect the interests of
holders;

 

WHEREAS, this Fourth Supplemental Indenture shall be deemed effective as of the
effectiveness of the Merger (as defined in the Third Supplemental Indenture);
and

 

WHEREAS, the execution and delivery of this Fourth Supplemental Indenture has
been duly authorized and all conditions and requirements necessary to make this
instrument a valid and binding agreement have been duly performed and complied
with.

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders, as follows:

 

ARTICLE 1

 

EFFECT OF MERGER

 

Section 1.01           At and after the effective time of the Merger,
Section 14.04 of the Indenture shall be amended by deleting the text of such
Section in its entirety and replacing it with the following text:

 

Section 14.04.        Exchange Rate.  Each $1,000 Principal Amount of the Notes
shall be exchangeable into 25.9697 shares of common stock of O’Reilly and
$60.6061 in cash (herein called the “Exchange Rate”), subject to adjustment as
provided in this Article 14.

 

ARTICLE 2

 

MISCELLANEOUS

 

Section 2.01           Capitalized terms used herein and not defined herein have
the meanings ascribed to such terms in the Indenture.

 

--------------------------------------------------------------------------------


 

Section 2.02           This Fourth Indenture shall be deemed effective as of the
effective time of the Merger.

 

Section 2.03           As of the effective time of the Merger, the Indenture
shall be supplemented and amended in accordance herewith, and this Fourth
Supplemental Indenture shall form part of the Indenture for all purposes, and
the Holder of every Note heretofore or hereafter authenticated and delivered
under the Indenture shall be bound thereby. The Trustee accepts the trusts
created by the Indenture, as amended and supplemented by this Fourth
Supplemental Indenture, and agrees to perform the same upon the terms and
conditions of the Indenture, as amended and supplemented by this Fourth
Supplemental Indenture.

 

Section 2.04           This Fourth Supplemental Indenture shall be deemed to be
incorporated in, and made a part of, the Indenture. The Indenture, as amended
and supplemented by this Fourth Supplemental Indenture, shall be read, taken and
construed as one and the same instrument and all provisions in the Indenture and
the Notes shall remain in full force and effect in accordance with the terms
thereof and as amended and supplemented by this Fourth Supplemental Indenture.

 

Section 2.05           In case any one or more of the provisions contained in
this Fourth Supplemental Indenture shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Fourth
Supplemental Indenture, but this Fourth Supplemental Indenture shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

Section 2.06           The parties may sign any number of copies of this Fourth
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

 

Section 2.07           The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity and sufficiency of this Fourth
Supplemental Indenture or for or in respect of the recitals and statements
contained herein, all of which are made solely by the Company.

 

Section 2.08           In entering into this Fourth Supplemental Indenture, the
Trustee shall be entitled to the benefit of every provision of the Indenture and
the Notes relating to the conduct or affecting the liability of or affording
protection to the Trustee, whether or not elsewhere herein so provided.

 

Section 2.09           All covenants and agreements in this Fourth Supplemental
Indenture by the Company and the Trustee shall bind their respective successors
and assigns. Nothing in this Fourth Supplemental Indenture, express or implied,
shall give to any person, other than the parties hereto and their successors
under the Indenture and the Holders of the Notes, any benefit of any legal or
equitable right, remedy or claim under the Indenture.

 

Section 2.10           This Fourth Supplemental Indenture shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to principles of conflicts of law.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental
Indenture to be duly executed as of the day and year first above written.

 

 

O’REILLY AUTOMOTIVE, INC.

 

 

 

 

 

 

 

 

By:

/s/Thomas McFall

 

 

Name:

Thomas McFall

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

CSK AUTO, INC.

 

 

 

 

 

 

 

 

 

By:

/s/Thomas McFall

 

 

Name:

Thomas McFall

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

CSK AUTO CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/Thomas McFall

 

 

Name:

Thomas McFall

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

CSKAUTO.COM, INC.

 

 

 

 

 

 

 

 

 

By:

/s/Thomas McFall

 

 

Name:

Thomas McFall

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Melonee Young

 

 

Name:

Melonee Young

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------